Title: [NSFW][Girl Flashes Boobs For Money Prank] Could these girls sue the guy? Saying "It's just a prank, bro." doesn't invalidate the verbal contract, does it?
Question:
Answer #1: I think this gets a solid "It depends on your location"

If the act qualifies as indecent exposure (or similar), which would be illegal, then the verbal contract might not be enforceable.

If it's perfectly legal for women to be topless, then that wouldn't apply. At that point, if you say "Hey, I'll give you $5 to do X" (and especially record it on video), then don't pay after X was performed, that seems like pretty straightforward contract law right there.